Citation Nr: 1627457	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain prior to December 18, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain on or after December 18, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to April 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the pendency of the appeal, in an April 2014 rating decision, the RO increased the evaluation for the Veteran's lumbosacral strain to 20 percent effective from December 18, 2013.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been recharacterized as reflected on the title page.

The Board remanded the case for further development in November 2013.  The case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in December 2013 in connection with his claim.  The RO subsequently increased the evaluation to 20 percent based on the results of that examination.  Nevertheless, in a December 2013 statement, the Veteran challenged the adequacy of the December 2013 VA examination.  In this regard, he alleged that the examiner did not use a goniometer and did not report all of his symptoms, such as radiating pain and numbness.  

In addition, the November 2013 remand directed the examiner to indicate whether pain is visibly manifested on movement of the affected part, whether there was muscle atrophy attributable to the service-connected lumbosacral strain, whether there were skin changes indicative of disuse, and whether there were any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the lumbosacral strain.  The December 2013 VA examiner indicated that there was no muscle atrophy and that there were no emotions demonstrated before, during, and after movement.  However, there was no indication as to whether there were any changes in the skin condition that were indicative of disuse.  As such, there was not compliance with the prior remand directives. See Stegall v West, 11 Vet. App. 268, 271 (1998).

For these reasons, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the service-connected lumbosacral strain.

The Board does note that the December 2013 VA examiner found that the Veteran displayed poor effort during the examination.  The Board reminds the Veteran that the "duty to assist is not always a one-way street" and that he has an obligation to actively participate, to include attending scheduled VA examinations.  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbosacral strain.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the above development, the Veteran should be afforded a VA examination to determine the current severity of his service-connected lumbosacral strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbosacral strain.  In particular, he or she should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should state if a goniometer was used to measure the range of motion during the examination.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, including any additional loss of motion, due to those factors.  The examiner should state if there is no objective evidence of pain.

The examiner should indicate whether there are any visible manifestations of pain, muscle atrophy attributable to the service-connected lumbosacral strain, skin changes indicative of disuse, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the lumbosacral strain.

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file. It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






